Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 1 of 30

IN THE UNITED STATES DISTRICT COUR'I`
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

SONY MOBILE COMMUNICATIONS INC.,

Plainti]j,r
- Civil Action No.

v.
FILED UNDER SEAL

EVS CODEC TECHNOLOGIES, LLC

18 cv sss is

COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF

 

 

Plaintiff, Sony Mobile Communications Inc. (“SOMC”), for its complaint against EVS
Codec Technologies, LLC (“ECT” or “Defendant”), to the best of its knowledge, information,
and belief, and through its undersigned attorneys, alleges as follows:

NATURE OF ACTION

l. This is an action for a declaratory judgment that SOMC and its affiliates are
licensed and protected by _ to use, make, have made, import, distribute, sell,
and otherwise dispose of devices that are compatible with the telecommunications standard
known as Enhanced Voice Services (EVS), pursuant to two patent license agreements between
SOMC and ECT’s predecessors»in-interest, Saint Lawrence Communications Gran (“SLC-
Germany”) and Saint Lawrence Cornmunications LLC (“SLC-LLC”) (collectiyely the “Patent
License Agreements”).

- 2. This is additionally an action to permanently enjoin ECT from pursuing litigation
arising out of or relating to the Patent License Agreements, including patent infringement

litigation, outside of the courts of the state of New York.

1

4

Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 2 of 30

3. A copy of the patent license agreement with SLC-Gennany is attached hereto as
Exhibit A, and a copy of the patent license agreement with SLC-LLC is attached as Exhibit B.

PARTIES

4. SOMC is a Japanese corporation with a principal place of business at Shinagawa
Seaside TS Tower, 4-12-3, Higashi-shinagawa, Shinagawa-ku, Tokyo 140-0002. SOMC
designs, makes, and sells smartphones, tablets, and related accessories Through its subsidiaries,
it sells such Sony-branded mobile products worldwide, including in the United States and
Germany.

5. Upon information and belief, Defendant ECT is a Texas limited liability

corporation With a principal place of business at 2323 S. Shepherd, 14th iloor, Houston, Texas

77019-7024.
JURISDICTION/VENUE
6. This Court has subject-matter jurisdiction over these claims under 28 U.S.C.

§§ 1332 and 2201 because the matter in controversy exceeds the sum or Value of $75,000 and is
between the citizens of a state and the citizens of a foreign state, and because the Complaint
seeks relief under the Federal Declaratory Judgment Act.

7. SOMC has standing to bring its declaratory judgment claim pursuant to 28 U.S.C.
§§ 2201 et seq. based on Defendant’s threats to sue SOMC for patent infringement in Germany,
thereby giving rise to an actual case or controversy under 28 U.S,C. §§ 2201 and 2202 as to
whether the Patent License Agreements, executed by Defendant’s predecessors-in-interest, bar
such a suit.

-This Court has personal jurisdiction over the Defendant and venue is proper in

this district because Defenda.nt is bound by the Patent License Agreements, Which state that -

Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 3 of 30

FACTUAL BACKGROUND
The 2015 Patent License Agreements

9. The present action arises out of the Patent License Agreements, which resolved
patent litigation between SOMC and SLC-LLC in the United States and between SOMC and
SLC-Germany in Germany.

10. In 2014 and 2015, SLC-LLC and SLC-Germany filed a number of patent
infringement suits against various mobile phone companies, including SOMC’s U.S. affiliate and
SOMC’s customers, accusing mobile phones compatible With the telecommunications standard
known as Adaptive Multi-Rate Wideband (AMR-WB).

ll. SOMC settled the litigations by entering into two Patent License Agreements,

12. Collectively, the Patent License Agreements grant

Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 4 of 30

_dd ddddddd d dd _

 

-Tdd dddddd _

Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 5 of 30

_The parties agreed that _

-The provisions and encumbrances of the Patent License Agreement -

l,
E»

 

17. In addition, ECT’s predecessor-in-interest _

Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 6 of 30

18. ECT’s predecessor-in-interest further _

ECT’s Threat of Suit of Patent Infringement and
Denial of the Applicability of the Patent License Agreements
Creates a Concrete and Immediate Justiciable Controversy

19. On September 24, 2018, ECT sent a Demand Letter to SOMC (attached as
Exhibit C), in which ECT represented itself as the successor of SLC-LLC and SLC-Gerrnany.
The Demand Letter accused SOMC of infringing the German Patents based on SOMC products
compatible with a telecommunications standard known as the Enhanced Voice Services (EVS)
standardl The Demand Letter sought payment and threatened to initiate litigation in Germany
“failing a positive response” by October 8, fifteen days later.

20. ECT accused a number of SOMC’s mobile phone products, including the Sony
Xperia XZ Premium and the Sony Xperia XZ2. Ex. C at 2. ECT’s Demand Letter included six
infringement charts that purportedly show infringement of Sony phones compatible With the

EVS standard but which rely solely on technical proof directed to the functionality of AMR-WB,

a predecessor standard to the EVS standard The infringement charts use _

_ in order re prove infringement ef the

Gerrnan Patents. ECT stated that “[t]here is no substantive difference between the US patents

end the Gerrrien eeunierperre~” _

Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 7 of 30

21. On October 2, 2018, SOMC responded by informing ECT that any suit seeking
further enforcement of the Gerrnan Patents against the accused products is prohibited and in
breach of the Patent License Agreements. SOMC’s first response letter is attached as Exhibit D.

22. On October 5, 2018, ECT sent SOMC a second letter (attached as Exhibit E),
asserting that the Patent License Agreements do not protect SOMC products that practice the
EVS standard ECT’s second letter stated that it “concludes that Sony is unwilling to license the
patents . . . and that litigation in Germany is necessary.”

23. On October 9, 2018, SOMC reiterated that ECT is prohibited from bringing suit
against the accused Sony products under the Patent License Agreements. SOMC’s second
response letter is attached as Exhibit F.

24. On October 10, 2018, ECT sent SOMC a third letter (attached as Exhibit G),
asserting that the Patent License Agreements do not cover products that practice the EVS
standard ECT again demanded payment, stated that it “cannot delay action in Germany,”
demanded ‘a financial response, and set an October 17, 2018 deadline

25. ECT’s letters and actions accusing SOMC of patent infringement, ECT’s
threatening of imminent legal action in Germany, and ECT’s denying the applicability of the
Patent License Agreements, raise a concrete and immediate justiciable controversy that must,
according to the terms of the Patent License Agreements, be resolved in a New York court under
New York laws, not in a German Court.

ECT Is Bound by the Patent License Agreements

_The Patent License Agreements expressly _

Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 8 of 30

27 . ECT has represented that it is the “exclusive licensee” of the German patents and
is the successor to SLC-Germany and SLC-LLC (Ex. C at 1) and has “the necessary rights to
grant Sony a worldwide license to the patent portfolio.” Ex. G at l.

_ECT has represented that it has acquired its patent rights “subject to any

preexisting commitments made by St. Lawrence.” Ex. G at 1. As such, ECT is bound by the

commitments made in the Patent License Agreements, including

The Accused Products Are Protected from Suit by _

29. There is a dispute between the Parties as to whether the Patent License
Agreements protect the accused SOMC devices that are compatible with the EVS

telecommunications standard

-'l`hev accused SOMC devices are, under the Patent License Agreernents,

31. _ in the Patent License Agreements protects -

ml

Case 1:18-CV-09518-.]SR Document 2 Filed 10/17/18 Page 9 of 30

32.

33. The six German Patents under which ECT is now threatening suit are

w
:Id

35. The accused SOMC devices, including codecs, encoders, decoders, and other

components, are encompassed by

36. As of March 31, 2015, SOMC sold mobile devices including wireless cellular
phones, including the Sony Xperia series of smart phones, which in 2015 included, among other
phones, the Sony Xperia Z.

37. Today, SOMC continues to sell the Sony Xperia series of smart phones, which

now includes, among other phones, the Sony Xperia XZ Premium and the Sony Xperia XZ2.

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 10 of 30

38. The accused SOMC devices, such as the Sony Xperia XZ Premium and the Sony

Xperid ng, die _
_, such dd ind sdny Xperia Z. de “smdiephdde

Innovation: the Evolution of Xperia Smartphones and More,” https://blogs.sonymobile.com/

201 8/07/04/smartphone-innovation-the-evolution-of-xperia-smartphones-and-more/#gref

-anh Xperia srnart phone is encompassed in _

40. Successive releases of a smart phone are often referred to as _by
companies that design, make, and sell smart phones. For example, Apple’s “iPhone Upgrade
Program” allows customers Who join to _“iPhone Upgrade
Program” (emphasis added), https://www.apple.com/shop/iphone/iphone-upgrade-program. The
program offers eligible members the opportunity to “[g]et a new iPhone every year.” Id.; see
also “Phone Upgrade,” https://www.att.com/plans/phone-upgrade.html (using the term
_in reference to allowing a user to acquire a newer model phone and trade in his or her

earlier model phone).

41. Thus, the _provides protection for SOMC _

-and be free from suit under _, including _

42. The protection of _ is independent of Whatever

telecommunications standard is used with the phone.

10

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 11 of 30

The Accused Products Are Protected by _

43. In addition to being protected by the _, the accused SOMC

devices

§

-I`here is no dispute that the Patent License Agreements license SOMC -

45. Telecommunications standards are technical specifications which define a set of
protocols for service providers (Who send data, such as voice, text, video and music to cell
phones), cellular network infrastructure providers, and cell phone manufacturers
Telecommunications standards are developed and updated so that improved quality of service
can be provided, e.g., better voice quality and faster streaming of data. In many instances, this is
accomplished by, inter alia, using _nathematical models for reproducing
audio and by more efficiently transmitting data (which can include voice, text and video). See,
e.g., “3GPP Enhanced Voice Services (EVS) codec”, NOKIA, http://resources.nokia.corn/asset/
200002 (hereinafter “Nokia”), p. 5 et seq.

46. Recent telecommunications standards include Adaptive Multi-Rate (AMR),
Adaptive Multi-Rate Wideband (AMR-WB), and Enhanced Voice Services (EVS). As is typical
of standards, the EVS standard maintains backwards compatibility and interoperability with, the
AMR-WB standard, i.e. the standard defining the EVS specifications specifically references and
incorporates portions of the prior AMR-WB standard See, e.g., Nokia at 4.

47. As new telecommunications standards are developed and implemented,

manufacturers of cell phones design their phones to remain compatible With the developing

11

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 12 of 30

standards as well as the prevalent existing generation of telecommunication standards The
reason for seeking compatibility with a new standard as well as the existing prevalent standards
is that the adoption of a new standard takes years to be implemented commercially During the
transition, some users’ service will require continued use of the existing standard in addition to
the new standard To meet these needs, cell phone manufacturers will typically offer new
phones that are compatible With the existing and the new standards At a certain point, some of
the older existing standards get less and less use and are phased out.

48. As explained above in paragraph 47, the EVS standard is fully backwards
compatible with and incorporates portions of the AMR-WB standard ECT has alleged
infringement of phones compatible with the EVS standard but provided only technical proof
directed to the licensed AMR-WB standard

-Ecr has accused soMc devices compatible with the Evs standard but provided

infringement allegations directed to the AMR-WB standard, _
_ ECT thereby admits that what they accuse is _

COUNT I - Decla£itorv Judgment

50. Paragraphs 1 to 49 are incorporated herein as set forth above.

51. A substantial, immediate, and real controversy exists between SOMC and ECT as
shown by, inter alia, ECT’s Demand Letters, its unilateral deadline of October 17, 2018 for
SOMC to execute a license agreement, its threat to sue in Germany for patent infringement, and
its unequivocal assertion that the Patent License Agreements do not cover the accused products

52. The parties have a dispute relating to the interpretation of the Patent License

Agreement, since SOMC believes that the accused products are protected under the Patent

12

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 13 of 30

License Agreements _

_ whereas ECT asserts that the Patent License Agreements do not cover the accused
products
5 3. If ECT files a patent infringement suit in Germany, SOMC will be forced to raise

the Patent License Agreements as a defense The Parties’ dispute about the Patent License

Agreements _
54. ECT is bound by the Patent License Agreements, _

_» ECT

admits that it has received the transfer of patent rights from its predecessor Saint Lawrence
“subj ect to any preexisting commitments made by St. Lawrence.”

55. SOMC is entitled to a Judgment declaring that SOMC and its affiliates are
licensed and protected by _under the Patent License Agreements to use,
make, have made, import, distribute, sell, and otherwise dispose of devices that are compatible
with the EVS telecommunications standard, pursuant to the two Patent License Agreements, and

declaring that ECT is prohibited from bringing a patent infringement suit in Germany.

COUNT II - Permanent Injunctive Relief

56. Paragraphs 1 to 55 are incorporated herein as set forth above.

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 14 of 30

against SOMC devices for infringement of _ or _defined in
the Patent License Agreements will necessarily relate to _
59. Unless the Court enjoins and restrains ECT from suing in Germany, SOMC will

suffer irreparable harm.

60. SOMC is entitled to permanent injunctive relief enjoining ECT from instituting in

Germany, _
_defined in the Paieni License

Agreements
PRAYER FOR RELIEF

WHEREFORE, SOMC requests entry of judgment against Defendant for the following

relief:

A. That Judgment be entered declaring that _

B. That Judgment be entered declaring that SOMC and _are licensed and

protected by a _under the Patent License Agreements to use,

make, have made, import, distribute, sell, and otherwise dispose of devices that
are compatible with the EVS telecommunications standard
C. That Judgment be entered permanently enjoining and restraining ECT, its officers,

agents, servants, employees, and attorneys, any entity to which ECT conveys any

right to assert patent infringement under _ or -

- and all others acting for, on behalf of, or in concert with any of them,

14

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 15 of 30

directly or indirectly, from stating implying, or suggesting that SOMC and l

_ are not licensed or protected by _under the Patent

License Agreements to use, make, have made, import, distribute, sell, and
otherwise dispose of devices that are compatible with the EVS
telecommunications standard

D. That Judgment be entered permanently enjoining and restraining ECT, its
respective officers agents, servants, employees and attorneys, any entity to

which ECT conveys any right to assert patent infringement under _

- or _, and all others acting for, on behalf of, or in concert
with any of them, directly or indirectly, from _

E. An award of the costs and reasonable attorneys’ fees incurred by SOMC in

connection With this action; and

F. An award of any such other and further relief as the Court may deem just and

proper.

Pursuant to the Federal Rules of Civil Procedure 38(b), SOMC hereby requests a trial by jury of

all the issues so triable.

15

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 16 of 30

Date: October 17, 2018

16

OMc/-

John F/lock

HUNTON ANDREWS KURTH LLP
200 Park Avenue

New York, NY 10166

(212) 908-6490
JFlock@HuntonAK.com

Counselfor Plaz'ntz']f

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 17 of 30

EXHIBIT A

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 18 of 30

C ONFIDENTIAL DOCUMENT
FILED UNDER SEAL

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 19 of 30

EXHIBIT B

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 20 of 30

CoNFIi)ENTIAL i)oCUMENT
FILED UNDER sEAL

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 21 of 30

EXHIBIT C

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 22 of 30

CONFIDENTIAL DOCUMENT
FILED UNDER SEAL

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 23 of 30

EXHIBIT D

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 24 of 30

CoNFii)ENTIAL DoCUMENT
FILED UNDER sEAL

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 25 of 30

EXHIBIT E

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 26 of 30

CONFIDENTIAL D()CUMENT
FILED UNDER SEAL

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 27 of 30

EXHIBIT F

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 28 of 30

CONFIDENTIAL DOCUMENT
FILED UNDER SEAL

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 29 of 30

EXHIBIT G

Case 1:18-cV-09518-.]SR Document 2 Filed 10/17/18 Page 30 of 30

CONFIDENTIAL DOCUMENT
FILED UNDER SEAL

